DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining a position of the source using the ECEF Cartesian coordinate system based on the average initial AOA measurement in the local body coordinate system, the converted elevation angle in the local body coordinate system, and the converted position of the vehicle in the ECEF Cartesian coordinate system; converting the position of the source into the local body coordinate system centered at the vehicle; generating a direction vector from the vehicle to the source in the local body coordinate system; and determining the AOA measurement based on the direction vector, wherein determining the position of the source comprises: 2Docket: 18-4002 determining a possible position of the source for each of a plurality of dwell times; and averaging the possible positions of the source across the plurality of dwell times to determine the position of the source, wherein each of the plurality of dwell times includes an independent number of received electromagnetic pulses; Referring to Claim 8, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a position of the source using the ECEF Cartesian coordinate system based on the average initial AOA measurement, the converted elevation angle, and the converted position of the vehicle, convert the position of the source into the local body coordinate system centered at the vehicle, generate a vector from the vehicle to the source in the local body coordinate system, estimating a location of the source over a plurality of dwells and averaging to find a centroid location; calculating a centroid direction vector to the centroid location; and determine the AOA measurement based on the centroid direction vector; Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining a position of the source using the ECEF Cartesian coordinate system based on the average initial AOA measurement, the converted elevation angle, and the converted position of the vehicle; converting the position of the source into the local body coordinate system centered at the vehicle; generating a vector from the vehicle to the source in the local body coordinate system; and determining the AOA measurement based on the vector, 7Docket: 18-4002 wherein determining the position of the source comprises: determining a possible position of the source for each of a plurality of dwell times; and averaging the possible positions of the source across the plurality of dwell times to determine the position of the source, wherein each of the plurality of dwell times includes an independent number of received electromagnetic pulses.
Claims 2-5, 7, 9-13 and 16-19 are dependent on Claims 1, 8 and 15 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646